Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/26/2021.  These drawings are acceptable in that they contain no new matter but still raise the same objections as previously noted and detailed below.

The drawings are objected to because:
The drawings are not clean, crisp, and clear as required by 37 CFR 1.84(l) [standards require very line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined].  All of the figures (figures 1-15) use various hatchings and shadings resulting in an overall lack of reproducibility as required by 37 CFR 1.84(l) as well as not being within the standards for the specific line characteristics noted above.
Further, the shadings used are not within the standards for shadings set forth in 37 CFR 1.84(m) [standards require shading if it aids in understanding the invention and if it does not reduce legibility and also shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object.].  The present shading does not aid in understanding the invention, hinders legibility by making the lines less clear as detailed above and thereby rendering the distinction between different elements more difficult, and is used on all surfaces including flat ones rather than to assist in indicating curvature (circular shape of light elements is indicated in end view and as such does not need clarification with shading).
Also, the cross-hatching on cross-sections do not appear to be within the materials standards set forth in MPEP 608.02.
.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 6243006 t Rejc (hereinafter Rejc).
Regarding claim 1, the door system is shown in Rejc in the embodiment of figure 7 (with generic details from figures 1-6 and 8-10) with at least one travelable door element 415; at least one running rail 412 for guiding the at least one travelable door element; and a plurality of light barrier elements (unnumbered, shown forming light beams 19-1 through 19-n further taught in column 6 lines 17-20) for detecting a free travel path of the at least one travelable door element 415, wherein the at least one running rail 412 has a plurality of cut-outs 428 (further taught in column 6 lines 60-65), and wherein the plurality of light barrier elements are separate light barrier elements (i.e. each individual beam 19-1 through 19-n is a single separate barrier element) fastened at the plurality of cut-outs 428 as further taught in column 6 lines 61-65.

Regarding claim 2, the cutouts 428 are a passage hole that extends through the rail 412 in Rejc.
Regarding claim 3, the light barrier elements are arranged completely at a side of rail 412 (show with 417 on exterior side of rail) that is remote from the door element 415 in Rejc.
Regarding claim 7, the door systems includes a second guide rail (two rails 12 and 13 shown generically in figure 1) and the two rails are on opposite sides of the door elements 415 with an opening there between coverable by the door element 415 in Rejc.

Regarding claim 11, the rail 412 extends in a straight line (as shown generically in figure 1 with rails 12 and 13) in Rejc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc.
Regarding claim 4, the cutout 428 is a plurality of cutouts as taught in column 6 lines 61-65.  While Rejc teaches beams (light elements) in the area of movement of the leading edge of the door in column 6 line 66-column 7 line 4, Rejc does not specifically state that the cutouts (for the light beams) extend over the total length of the rail.  It would be design choice to have light elements in cutouts over the entire length of the rail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with cutouts and corresponding light elements over the entire length of the rail because the rail guides the door element over the entire length of the rail and therefore placement of cutouts and light elements over the entire length would allow for the safety feature of the light barrier over the full range of movement along the rail and thereby provide increased safety over cutouts and light elements only along a portion of the rail.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of US patent 1687167 to Mann (hereinafter Mann)
Examiner notes applicant has traversed the previous Official Notice that cable wiring in series was old and well known and as such the additional Mann reference has been provided to support this fact.
Regarding claim 6, the plurality of light barrier elements creates a light grid and each light barrier element is separate from the other elements (i.e. each is a light forming a single separate beam) in Rejc.  However, Rejc is silent as to the wiring of the light elements.  Light elements arranged in series are taught in Mann in column 1 lines 1-30 where a plurality of lights are “connected in series or in multiple on each according to well known practice”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc, having cutouts and corresponding light elements over the entire length of the rail, with the series cable wiring of Mann because there are a limited number of available wiring systems (series and multiple/parallel as noted in Mann) and series wiring provides known benefits such as being simple and inexpensive.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of US patent 5233185 to Whitaker (hereinafter Whitaker).
Regarding claim 9, Rejc is silent as to whether the transmission and reception signals are encoded.  This is shown in Whitaker in figure 5 where transmitters 49a-c and receivers 50a-c have encoded signals as further taught in column 3 lines 59-66.  It would have been obvious to one of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of Whitaker and US 10501975 to Hoermann (hereinafter Hoermann).
Regarding claim 10, Rejc does not show separable light elements (i.e. the light elements are separate but fixed together within unit 417 on one rail) or the two rail system.
Separable light elements are shown in Whitaker in figures 5 where lights elements 49a-c and 50a-c are each individual elements mounted to the rail of the door system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the separable light elements of Whitaker because the separable elements allow for the light barrier to more easily be used in non-linear arrangements as well as lowering costs by eliminating the shared housing bar.
The two rail arrangement is shown in Hoermann in figures 2-4c where door has two rails 4 and 42 on one side of the door.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the two rail arrangement of Hoermann because the two rail arrangement is a known garage door type and would provide and additional market for the light barrier of Rejc.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rejc in view of Whitaker and US patent 8454217 to Liu (hereinafter Liu).
Regarding claim 10, Rejc does not show separable light elements (i.e. the light elements are separate but fixed together within unit 417) each attached separately to the cutout or the latching clip.

The latching clip is shown ibn Liu in figures 1-4 where light element 20 has latch nose or portion 27 to secure the light element 20 in cutout 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Rejc with the latching clip of Liu because latching clips were well known mounting members and provided the benefits of easy installation and secure attachment.


Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the drawing objections, examiner notes that the replacement drawings were deemed acceptable, however, they contain all the same objections noted before.  Examiner apologizes for the apparent confusion caused by citing 37 CFR 1.84 standards by section alone and notes the specific standards referenced are now included parenthetically above with the objections as well as an explanation of how the present drawings are not in keeping with the standards.  Should applicant want an example of drawings meeting the standards of 37 CFR 1.84 with respect to the issues above, examiner directs applicant’s attention to the figures of both Rejc and Whitaker references.


    PNG
    media_image1.png
    169
    411
    media_image1.png
    Greyscale

Applicant appears to interpret the phrase “separate light barrier elements” to require the elements not be connected by a rail as in Rejc, however, examiner notes that interpretation is narrower than the actual claim limitation as separate requires only that the light barrier elements be apart or distinct in keeping with the general definition of separate.  Each light element is a beam in Rejc and the beams are separated or apart and are shown as distinct from each other in figure 1 and as such examiner maintains the present invention as recited in claim 1 is read over.
In regards to applicant’s arguments directed to the previously applied Whitaker, Hoermann, and Liu references with respect to claim 1, as noted above examiner disagrees with applicant’s argument that Rejc does not read on claim 1 and as such applicant’s arguments with respect to the other references and claim 1 are not germane to the present rejection.
In regards to applicant’s arguments directed to claim 4, examiner maintains the design choice rationale is both appropriate and sufficiently supported.  As noted above, Rejc teaches a plurality of beams 19-1 through 19-n covering the substantial majority of the rail.  The addition of beams, and thus cut outs, to the entirety of the rail would be within the scope of design choice (see for example MPEP 
In regards to applicant’s arguments directed to the rejection of claim 6, examiner acknowledges applicant’s traversal the wiring in series was old and well-known and examiner has provided the Mann reference above to support this fact.  Mann teaches that wiring in series or parallel (multiple) were well known light wiring methods as of the date of the patent (October 9, 1928).  Examiner maintains that given the teachings of Mann, the wiring of the light barriers or light elements in Rejc in series would be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak